DETAILED ACTION
This action is in response to the claims filed April 27th 2021. Claims 1-20 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 8, 9, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duchi et al. “Optimal Rates for Zero-Order Convex Optimization: The Power of Two Function Evaluations”, hereinafter Duchi. Seide et al. US Document ID US 20170308789 A1, hereinafter Seide. Further still in view of Duchi et al. “Randomixed Smoothing for Stochastic Optimization”, hereinafter Duchi2. 

Regarding Claim 1
Duchi teaches, black box optimization method (Abstract “We consider derivative-free algorithms for stochastic and nonstochastic convex optimization problems that use only function values rather than gradients.” Examiner notes that methods for optimization that do not use knowledge of solution space gradients corresponds to black box optimization.) implementing an average gradient estimator using a forward difference of function values at multiple random directions: (Section II A ¶01 “Given a smoothing constant u, vector z, and observation x, we define the directional gradient estimate at the point θ as: 
    PNG
    media_image1.png
    62
    382
    media_image1.png
    Greyscale
”, Pg 4 ¶005 “We may also use multiple independent random samples Zt,i , i = 1, 2,..., m, in the construction of the gradient estimator (6) to obtain more accurate estimates of the gradient via 
    PNG
    media_image2.png
    32
    316
    media_image2.png
    Greyscale
” Examiner notes that the gradient estimator can be formulated such that it is the average of m random samples. The equation Gsm corresponds to a forward difference of function values because it is the difference between the forward evaluation of the function and the current., Pg 2 ¶01 “for small non-zero scalar u and a vector Z ∈ Rd , the quantity (F(θ +uZ; x)−F(θ ; x))/u approximates a directional derivative of F(θ ; x)” The random sample of the Z vector corresponds to random directions in the gradient space formalized as points on a scalable sphere.)
Duchi/Duchi2 does not explicitly teach, A computer-implemented method, performing variance reduction via gradient blending with an output of the average gradient estimator using a control variate; and performing binary quantization of a result of the variance reduction.
Seide however, when addressing issues related to gradient updates in optimization problems, teaches, A computer-implemented method (¶0004 “This disclosure describes systems, methods, and computer-readable media for mathematically optimizing solutions to computational models”) performing variance reduction via gradient blending with an output of the average gradient estimator using a control variate; (¶0040 “Quantization 226 includes tracking “error values,” values representing the difference between gradient values and their quantized representations,  and determining quantization values based partly on the error values [control variate]. This advantageously permits maintaining the accuracy of the training process by spreading [blending] quantization error over successive gradient values” Examiner notes, by definition control variates are variance reduction techniques that use information about error estimates to reduce error of another estimate. Spreading the gradient quantization error over successive gradients corresponds to “gradient blending” the ouput of the gradient estimator using a control variate.) and performing binary quantization (¶0040 “Quantization 226 can include transmitting representations (e.g., approximations) of the gradient values from one node, the representations using fewer bits than the gradient values, e.g., fewer than 32 bits, e.g., 1 bit [binary]”) of a result of the variance reduction. (Examiner notes that Equation (10) and (11) 
    PNG
    media_image3.png
    365
    1162
    media_image3.png
    Greyscale
, show that the control variate, Δ, is combined with the gradient, wherein the resulting variance reduction is quantized by Q().)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a method for calculating gradients for optimization problems using derivative-free gradients with binary quantization and variance reduction via blending prior iteration quantization errors with the present quantization calculation as taught by Seide to the disclosed invention of Duchi.
	One of ordinary skill in the arts would have been motivated to make this modification because “This permits model updates to be effectively computed in a data-parallel manner across a large number of nodes. This in turn reduces the elapsed time required to train the DNN” (Seide ¶0042).
Duchi/Seide does not explicitly teach, the average gradient estimator implemented under a condition of a unimodal symmetric gradient noise;
Duchi2 however, when addressing issues related to stochastic optimization for non-smooth gradient estimations teaches, the average gradient estimator under a condition of a unimodal symmetric gradient noise (Section 2.2 “Our algorithm is based on observations of stochastically perturbed gradient information at each iteration… it performs the following three steps… (1) Draws random variables {Zi,t} m i=1 in an i.i.d. manner according to the distribution µ… (2) Queries the oracle at the m points yt + utZi,t… (3) Computes the average gt” Examiner notes, that in this average gradient estimator, gt, is computed based on the random sampling from a distribution µ. Wherein the samples added from the distribution adds noise to the calculation of the gradient estimator. Section 2.4 “we show concrete convergence bounds for algorithms using different choices of the smoothing distribution µ… Corollary 2. Let µ be the d-dimensional normal distribution with zero-mean and identity covariance I [or variance of 1 for all dimensions in d]” Examiner notes that one such distribution defined in d-dimensional space is a standard normal distribution. By definition a normal distribution with zero mean and a variance of 1 corresponds to a unimodal symmetric distribution. Therefor the smoothing distribution µ sampled by the gradient calculation corresponds to a distribution characterized by unimodal symmetric gradient noise.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a unimodal symmetric distribution to define the random perturbations of an average gradient estimator for non-smooth optimization problems as taught by Duchi2 to the disclosed invention of Duchi/Seide.
One of ordinary skill in the arts would have been motivated to make this modification it is advantageous to sample using normal random variables rather than a uniform distribution because “no normalization of Z is necessary… The lack of normalization is a useful property in very high dimensional scenarios, such as statistical natural language processing… it is much easier to sample from B∞(0, u) in high dimensional settings, especially sparse data scenarios such as NLP where only a few coordinates of the random variable Z are needed.” (Section 2.4 ¶04 Duchi2)



Regarding Claim 2/9/15
	Duchi/Duchi2/Seide teach the method of Claim 1.
	Further Seidi teaches, performing a gradient descent optimization with a result from the binary quantization to optimize an output of a black box. (¶0057 “The update-determining module is configured to determine the modification values [to optimize] using a stochastic gradient descent algorithm. Updating module 328 modifies the stored computational model, e.g., of DNN [black box] 304 based on the gradients… The quantization module 324 and the transferring module 330 cooperate to provide the determined gradients [results of binary quantization] as needed to the nodes” Examiner notes that the binary quantization values correspond to the quantized gradients discussed previously.)

Regarding Claim 7/20
	Duchi/Duchi2/Seide teach the method of Claim 1.
	Further Seidi teaches, embodied in a cloud-computing environment.(¶0021 “FIG. 1 shows an example environment 100 …In some examples, the various devices or components of environment 100 include computing device(s)…In some examples, computing devices 102 and 104 can communicate with external devices via network” Examiner notes that the devices in communication with external computing devices is analogous to cloud computing architecture.)

Regarding Claim 8
Duchi teaches, black box optimization method (Abstract “We consider derivative-free algorithms for stochastic and nonstochastic convex optimization problems that use only function values rather than gradients.” Examiner notes that methods for optimization that do not use knowledge of solution space gradients corresponds to black box optimization.) the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform (¶0052 “In various example, the processing unit(s) 306 can access the module(s) on the computer-readable media 312” Also see claim 11 “A computer-readable medium having thereon computer-executable instructions”) implementing an average gradient estimator using a forward difference of function values at multiple random directions: (Section II A ¶01 “Given a smoothing constant u, vector z, and observation x, we define the directional gradient estimate at the point θ as: 
    PNG
    media_image1.png
    62
    382
    media_image1.png
    Greyscale
”, Pg 4 ¶005 “We may also use multiple independent random samples Zt,i , i = 1, 2,..., m, in the construction of the gradient estimator (6) to obtain more accurate estimates of the gradient via 
    PNG
    media_image2.png
    32
    316
    media_image2.png
    Greyscale
” Examiner notes that the gradient estimator can be formulated such that it is the average of m random samples. The equation Gsm corresponds to a forward difference of function values because it is the difference between the forward evaluation of the function and the current., Pg 2 ¶01 “for small non-zero scalar u and a vector Z ∈ Rd , the quantity (F(θ +uZ; x)−F(θ ; x))/u approximates a directional derivative of F(θ ; x)” The random sample of the Z vector corresponds to random directions in the gradient space formalized as points on a scalable sphere.)
Duchi does not explicitly teach, the average gradient estimator implemented under a condition of a unimodal symmetric gradient noise; A computer-implemented method, performing variance reduction via gradient blending with an output of the average gradient estimator using a control variate; and performing binary quantization of a result of the variance reduction.
Duchi2 however, when addressing issues related to stochastic optimization for non-smooth gradient estimations teaches, the average gradient estimator under a condition of gradient noise (Section 2.2 “Our algorithm is based on observations of stochastically perturbed gradient information at each iteration… it performs the following three steps… (1) Draws random variables {Zi,t} m i=1 in an i.i.d. manner according to the distribution µ… (2) Queries the oracle at the m points yt + utZi,t… (3) Computes the average gt” Examiner notes, that in this was an average gradient gt is computed based on the random sampling from a distribution µ.)  of a unimodal symmetric (Section 2.4 “we show concrete convergence bounds for algorithms using different choices of the smoothing distribution µ… Corollary 2. Let µ be the d-dimensional normal distribution with zero-mean and identity covariance I [or variance of 1 for all dimensions in d]” Examiner notes that one such distribution defined in d-dimensional space is a standard normal distribution. By definition a normal distribution with zero mean and a variance of 1 corresponds to a unimodal symmetric distribution.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a unimodal symmetric distribution to define the random perturbations of an average gradient estimator for non-smooth optimization problems as taught by Duchi2 to the disclosed invention of Duchi.
One of ordinary skill in the arts would have been motivated to make this modification it is advantageous to sample using normal random variables rather than a uniform distribution because “no normalization of Z is necessary… The lack of normalization is a useful property in very high dimensional scenarios, such as statistical natural language processing… it is much easier to sample from B∞(0, u) in high dimensional settings, especially sparse data scenarios such as NLP where only a few coordinates of the random variable Z are needed.” (Section 2.4 ¶04 Duchi2)
Duchi/Duchi2 does not explicitly teach, A computer-implemented method, performing variance reduction via gradient blending with an output of the average gradient estimator using a control variate; and performing binary quantization of a result of the variance reduction.
Seide however, when addressing issues related to gradient updates in optimization problems, teaches, A computer program product (¶0004 “This disclosure describes systems, methods, and computer-readable media for mathematically optimizing solutions to computational models”) performing variance reduction via gradient blending with an output of the average gradient estimator using a control variate; (¶0040 “Quantization 226 includes tracking “error values,” values representing the difference between gradient values and their quantized representations,  and determining quantization values based partly on the error values [control variate]. This advantageously permits maintaining the accuracy of the training process by spreading [blending] quantization error over successive gradient values” Examiner notes, by definition control variates are variance reduction techniques that use information about error estimates to reduce error of another estimate. Spreading the gradient quantization error over successive gradients corresponds to “gradient blending” the output of the gradient estimator using a control variate.) and performing binary quantization (¶0040 “Quantization 226 can include transmitting representations (e.g., approximations) of the gradient values from one node, the representations using fewer bits than the gradient values, e.g., fewer than 32 bits, e.g., 1 bit [binary]”) of a result of the variance reduction. (Examiner notes that Equation (10) and (11) 
    PNG
    media_image3.png
    365
    1162
    media_image3.png
    Greyscale
, show that the control variate, Δ, is combined with the gradient, wherein the resulting variance reduction is quantized by Q().)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a method for calculating gradients for optimization problems using derivative-free gradients with binary quantization and variance reduction via blending prior iteration quantization errors with the present quantization calculation as taught by Seide to the disclosed invention of Duchi/Duchi2.
	One of ordinary skill in the arts would have been motivated to make this modification because “This permits model updates to be effectively computed in a data-parallel manner across a large number of nodes. This in turn reduces the elapsed time required to train the DNN” (Seide ¶0042).

Regarding Claim 14
Duchi teaches, A black box optimization system (Abstract “We consider derivative-free algorithms for stochastic and nonstochastic convex optimization problems that use only function values rather than gradients.” Examiner notes that methods for optimization that do not use knowledge of solution space gradients corresponds to black box optimization.) a processor; and a memory, the memory storing instructions to cause the processor to perform (¶0052 “In various example, the processing unit(s) 306 can access the module(s) on the computer-readable media 312” Also see claim 11 “A computer-readable medium having thereon computer-executable instructions”) implementing an average gradient estimator using a forward difference of function values at multiple random directions: (Section II A ¶01 “Given a smoothing constant u, vector z, and observation x, we define the directional gradient estimate at the point θ as: 
    PNG
    media_image1.png
    62
    382
    media_image1.png
    Greyscale
”, Pg 4 ¶005 “We may also use multiple independent random samples Zt,i , i = 1, 2,..., m, in the construction of the gradient estimator (6) to obtain more accurate estimates of the gradient via 
    PNG
    media_image2.png
    32
    316
    media_image2.png
    Greyscale
” Examiner notes that the gradient estimator can be formulated such that it is the average of m random samples. The equation Gsm corresponds to a forward difference of function values because it is the difference between the forward evaluation of the function and the current., Pg 2 ¶01 “for small non-zero scalar u and a vector Z ∈ Rd , the quantity (F(θ +uZ; x)−F(θ ; x))/u approximates a directional derivative of F(θ ; x)” The random sample of the Z vector corresponds to random directions in the gradient space formalized as points on a scalable sphere.)
Duchi does not explicitly teach, the average gradient estimator implemented under a condition of a unimodal symmetric gradient noise; A computer-implemented method, performing variance reduction via gradient blending with an output of the average gradient estimator using a control variate; and performing binary quantization of a result of the variance reduction.
Duchi2 however, when addressing issues related to stochastic optimization for non-smooth gradient estimations teaches, the average gradient estimator under a condition of gradient noise (Section 2.2 “Our algorithm is based on observations of stochastically perturbed gradient information at each iteration… it performs the following three steps… (1) Draws random variables {Zi,t} m i=1 in an i.i.d. manner according to the distribution µ… (2) Queries the oracle at the m points yt + utZi,t… (3) Computes the average gt” Examiner notes, that in this was an average gradient gt is computed based on the random sampling from a distribution µ.)  of a unimodal symmetric (Section 2.4 “we show concrete convergence bounds for algorithms using different choices of the smoothing distribution µ… Corollary 2. Let µ be the d-dimensional normal distribution with zero-mean and identity covariance I [or variance of 1 for all dimensions in d]” Examiner notes that one such distribution defined in d-dimensional space is a standard normal distribution. By definition a normal distribution with zero mean and a variance of 1 corresponds to a unimodal symmetric distribution.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a unimodal symmetric distribution to define the random perturbations of an average gradient estimator for non-smooth optimization problems as taught by Duchi2 to the disclosed invention of Duchi.
One of ordinary skill in the arts would have been motivated to make this modification it is advantageous to sample using normal random variables rather than a uniform distribution because “no normalization of Z is necessary… The lack of normalization is a useful property in very high dimensional scenarios, such as statistical natural language processing… it is much easier to sample from B∞(0, u) in high dimensional settings, especially sparse data scenarios such as NLP where only a few coordinates of the random variable Z are needed.” (Section 2.4 ¶04 Duchi2)
Duchi/Duchi2 does not explicitly teach, A computer-implemented method, performing variance reduction via gradient blending with an output of the average gradient estimator using a control variate; and performing binary quantization of a result of the variance reduction.
Seide however, when addressing issues related to gradient updates in optimization problems, teaches, A computer program product (¶0004 “This disclosure describes systems, methods, and computer-readable media for mathematically optimizing solutions to computational models”) performing variance reduction via gradient blending with an output of the average gradient estimator using a control variate; (¶0040 “Quantization 226 includes tracking “error values,” values representing the difference between gradient values and their quantized representations,  and determining quantization values based partly on the error values [control variate]. This advantageously permits maintaining the accuracy of the training process by spreading [blending] quantization error over successive gradient values” Examiner notes, by definition control variates are variance reduction techniques that use information about error estimates to reduce error of another estimate. Spreading the gradient quantization error over successive gradients corresponds to “gradient blending” the output of the gradient estimator using a control variate.) and performing binary quantization (¶0040 “Quantization 226 can include transmitting representations (e.g., approximations) of the gradient values from one node, the representations using fewer bits than the gradient values, e.g., fewer than 32 bits, e.g., 1 bit [binary]”) of a result of the variance reduction. (Examiner notes that Equation (10) and (11) 
    PNG
    media_image3.png
    365
    1162
    media_image3.png
    Greyscale
, show that the control variate, Δ, is combined with the gradient, wherein the resulting variance reduction is quantized by Q().)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a method for calculating gradients for optimization problems using derivative-free gradients with binary quantization and variance reduction via blending prior iteration quantization errors with the present quantization calculation as taught by Seide to the disclosed invention of Duchi/Duchi2.
	One of ordinary skill in the arts would have been motivated to make this modification because “This permits model updates to be effectively computed in a data-parallel manner across a large number of nodes. This in turn reduces the elapsed time required to train the DNN” (Seide ¶0042).

Claims 3, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Duchi/Duchi2/Seide. Further in view of Ohad Shamir “An optimal Algorithm for Dandit and Zero-Order Convex Optimization with Two-Point Feedback” hereinafter Shamir. 

Regarding Claim 3/10/16
	Duchi/Duchi2/Seide teach the method of Claim 1.	
Further Duchi teaches, wherein the average gradient estimator includes; using different types of gradient estimators (Abstract “We consider derivative-free algorithms for stochastic and nonstochastic convex optimization problems that use only function values rather than gradients” Examiner notes that Duchi presents a plurality of gradient estimators)
Duchi does not explicitly teach, using a central difference of the function values. 
Shamir however, when addressing issues related to zero order convex optimization teaches, using a central difference of the function values.( Pg 5 
    PNG
    media_image4.png
    290
    904
    media_image4.png
    Greyscale
Examiner notes that the gradient update here is based on a difference between two “bandit” random steps on the Euclidean sphere of the objective function. In numerical differentiation this is known as central difference approximation. Further, examiner notes that “using” is interpreted to mean including a central difference of the function values. )
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a gradient estimator embodied by a finite central difference function evaluation as taught by Shamir to the disclosed invention of Duchi/Duchi2/Seide.
One of ordinary skill in the arts would have been motivated to make this modification because “the algorithm and analysis are simpler, and readily extend to non-Euclidean problems. The algorithm is based on a small but surprisingly powerful modification of the gradient estimator” (Shamir Abstract).

Claims 4, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Duchi/Duchi2/Seide. Further in view of Bernstein et al. “SIGNSGD: Compressed Opimisation for Non-Convex Problems” hereinafter Bernstein. 

Regarding Claim 4/11/17
	Duchi/Duchi2/Seide teach the method of Claim 1.
	Duchi/Duchi2/Seide does not explicitly teach, wherein the average gradient estimator includes using signs of estimates with a majority vote.
Bernstein however, when addressing issues related to binary compression of gradient updates, teaches, wherein the average gradient estimator includes using signs of estimates with a majority vote. (Pg6 ¶04 “This is called majority vote, since each worker is essentially voting with its belief about the sign of the true gradient. The parameter server counts the votes, and sends its 1-bit decision back to every worker.” Examiner notes that the majority gradient sign sent back to the workers is then used for the future updates.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate the majority voting scheme for binary gradient updates as taught by Bernstein to the disclosed invention of Duchi/Duchi2/Seide.
One of ordinary skill in the arts would have been motivated to make this modification because the “majority vote can achieve the same reduction in variance as full precision distributed SGD. Thus, there is great promise for sign-based optimisation schemes to achieve fast communication and fast convergence” (Bernstein Abstract).

Claims 5, 6, 12, 13, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duchi/Duchi2/Seide. Further in view of Gao et al. “On the Information-Adaptive Variants of the ADMM: an Iteration Complexity Perspective” hereinafter Seide. 

Regarding Claim 5/12/18
	Duchi/Duchi2/Seide teach the method of Claim 1.
	Duchi/Duchi2/Seide does not explicitly teach, measuring a gap between the output of the average gradient estimator and a true gradient via a smoothing function.
	Gao however, when addressing issues related to stochastic approximation of objective function for nonconvex optimization teaches, measuring a gap between the output of the average gradient estimator and a true gradient via a smoothing function. (Pg 17 “Now based on (52) we define the zeroth-order stochastic gradient of f at point x k : 
    PNG
    media_image5.png
    166
    1032
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    332
    1046
    media_image6.png
    Greyscale
” Examiner notes that Gao presents an average gradient estimator via a smoothing function, that is utilized for the GADM algorithm. Pg 23 “Since the size of the problem is small, this allows us to compare our solution with the solution obtained from CVX. The test results can be found in Table 2, where “GADM” represents the objective value we discussed above with “time” being the CPU time (in seconds) of GADM, and “CVX” represents the objective value returned by CV” Examiner notes that the output of both algorithms, one that uses an estimator and the “true” non-averaged CVX algorithm are compared in Table 2. Further Examiner notes that the smoothing function itself as described in the instant specification is an embodiment of the gradient estimator ¶035-036, in which, by virtue of its formulation there is a “gap” between the estimator and a “true” non-estimated gradient.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a stochastic zeroth-order smoothing scheme that convolves a random density function with the function in question by Gao to the disclosed invention of Duchi/Duchi2/Seide.
One of ordinary skill in the arts would have been motivated to make this modification to compute gradients “where only noisy estimations of the gradient or the function values are accessible, yet the flexibility is achieved without sacrificing the computational complexity bounds.” (Gao Abstract).

Regarding Claim 6/13/19
	Duchi/Duchi2/Seide teach the method of Claim 1.
	Duchi/Duchi2/Seide does not explicitly teach, measuring a gap between the output of the average gradient estimator and a true gradient via a smoothing function.
	Gao however, when addressing issues related to stochastic approximation of objective function for nonconvex optimization teaches, measuring a gap between the output of the average gradient estimator and a true gradient via a smoothing function. (Pg 17 “Now based on (52) we define the zeroth-order stochastic gradient of f at point x k : 
    PNG
    media_image5.png
    166
    1032
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    332
    1046
    media_image6.png
    Greyscale
” Pg 23 “Since the size of the problem is small, this allows us to compare our solution with the solution obtained from CVX. The test results can be found in Table 2, where “GADM” represents the objective value we discussed above with “time” being the CPU time (in seconds) of GADM, and “CVX” represents the objective value returned by CV” Examiner notes that the average gradient estimator as claimed propagates error due to sign error in quantization. This error is evaluated implicitly by the comparison between an algorithm, CVX, which does not have averaging or sign errors.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/J.R.G./Examiner, Art Unit 2122                                                                                                      
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122